Citation Nr: 1551064	
Decision Date: 12/07/15    Archive Date: 12/16/15

DOCKET NO.  09-35 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for deviated nasal septum.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran in this case served on active duty from August 1973 to August 1977 and from July 1981 to September 1992.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  

The May 2006 decision also denied claims of service connection for anxiety disorder, depression, and pes valgus deformity; the Veteran appealed the denials.  A statement of the case (SOC) was issued in July 2009 and a supplemental statement of the case (SSOC) was issued in October 2014 that addressed the denials.  The Veteran indicated in his November 2014 substantive appeal, he was only appealing the claims for sleep apnea and deviated nasal septum.  Consequently, the claims for anxiety disorder, depression, and pes valgus are no longer in appellate status.  38 C.F.R. § 20.302(b). 

The Veteran presented testimony before the Board in October 2015.  The transcript of the hearing has been associated with the virtual record.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of sleep apnea, but the evidence shows that it is unrelated to any aspect of his active military service, including any allegations of nasal trauma incurred therein.

2.  The Veteran had a deviated nasal septum corrected by septoplasty in 1998, but the evidence shows that it is unrelated to any aspect of his active military service, including any allegations of nasal trauma incurred therein.

CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

2.  The criteria for service connection for deviated nasal septum have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in June 2005. 

VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, and provided the Veteran with an adequate VA examination.  The Board notes the Veteran claims the April 2014 examination was not adequate in a November 2014 statement; however, the Board finds the allegation unfounded as the examiner provided the Veteran with a physical examination, reviewed the record, including lay statements from the Veteran and his family, reviewed Up to Date medical literature, and rendered an opinion after such examination and review were complete.  The 2014 VA examiner found no documentation of nasal fracture or other nasal difficulty while in service.  While a separate etiology opinion was not provided for the claim for deviated nasal septum, the Board finds that such opinion is not necessary in order to decide the claim in this case because the record does not contain any credible or objective evidence that the Veteran suffered a nasal injury in service, to include deviated septum, or that the claimed condition may be associated with service.  The Veteran also was provided an opportunity to set forth his contentions during the October 2015 videoconference hearing before the undersigned.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has sleep apnea and a deviated nasal septum as a result of his active military service.  Specifically, he alleges that the sleep apnea manifested during service by episodes of loud snoring, stopping breathing during the night, and daytime fatigue.  He additionally claims the condition began after he sustained a nasal injury when wrestling with his roommate.  He further asserts that the injury led to a deviated nasal septum.  See VA Form 21-4138, Statement in Support of Claim, received April 2005.

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

There must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In this case, the Veteran underwent multiple sleep studies confirming obstructive sleep apnea (OSA) as early as 1997.  The Veteran underwent a septoplasty in 1998 for deviated nasal septum and continues to complain of difficulty breathing and sleeping.  As such, there is evidence of a current disability.

However, the requirement of an in-service disease or injury and a nexus between the claimed in-service disease or injury and the present disease or injury has not been met.  The Board has carefully reviewed the evidence of record, including the Veteran's testimony and lay statements submitted on his behalf, and finds that the preponderance of the evidence is against an award of service connection for sleep apnea and deviated nasal septum.  

The Board finds the Veteran's statements/testimony that he has had problems with breathing, snoring, sleeping, fatigue, and sleep apnea beginning in service after sustaining nasal injury/deviated nasal septum and continuously since his discharge, inconsistent with the medical evidence of record.  Notably, there was no evidence of sleep apnea or nasal trauma, including deviated nasal septum, during service.  Even assuming the Veteran injured his nose wrestling his roommate, a September 1974 x-ray was negative for a nasal fracture.  Moreover, the Veteran specifically denied any nose trouble and frequent trouble sleeping in all Reports of Medical History, to include those dated in July 1977, February 1978, September 1979, January 1981, December 1982, September 1983, January 1985, and November 1988.  His nose, mouth, throat, lungs, chest, etc., were evaluated as normal on the corresponding physical examinations and the Veteran was not diagnosed with either sleep apnea or nasal trauma, including a deviated nasal septum, during service.  

In November 1992, shortly after the Veteran's discharge from service, he filed a claim for multiple disabilities including gastric ulcer, hemorrhoids, right wrist disability, chronic sinusitis, kidney stone, degenerative joint disease, hearing loss, ganglion cyst left foot, left thigh disability, and pes planus.  There was no mention of sleep apnea or deviated nasal septum.  In connection with that claim, the Veteran was afforded a VA examination in January 1993 that did not contain any complaints or objective findings referable to sleep apnea, nasal trauma, or deviated nasal septum.  In fact, a specialty examination of the nose and sinuses found the septum midline.  In addition, the external nose was midline, the nasal vestibule was normal, and the right and left nasal cavities and floor of the nose were patent.  The inferior meatus, inferior turbinates, middle meati, middle turbinate, spheno-ethmoidal recess, olfactory area, and superior turbinates were all normal.  Sinus series x-rays showed no abnormalities.  The August 1997 sleep study, first diagnosing OSA, reveals the Veteran reported only a several year history of loud snoring, gaging, gasping in sleep, restless, non-restorative sleep, and daytime tiredness.  There was no indication that it began during his military service between 1973 and 1992 and certainly not as far back as 1974 when he claims he injured his nose wrestling with his roommate or as the Veteran's wife claims 1976 when they married.  The same can be said of a February 1998 private medical record noting a history of nasal trauma and OSA hampered by nasal obstruction; there was no indication it began during service. 

All of these medical records (service treatment, January 1993 report of VA examination,  August 1997 sleep study, and February 1998 private medical record), occurred prior to when the Veteran filed his claims seeking service connection for sleep apnea and deviated nasal septum.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that a pecuniary interest may affect the credibility of a claimant's testimony).  Although a lack of contemporaneous medical evidence does not, in and of itself, render lay testimony incredible, the absence of such evidence may go to the credibility and weight of the Veteran's lay testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Thus, the Board finds the Veteran's statements that his sleep apnea and deviated nasal septum began during service and continued up in until his diagnosis in 1997 for OSA and septoplasty in 1998 are not credible.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (finding that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

Additionally, the April 2014 VA examiner opined sleep apnea was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that a review of the record shows that service treatment records revealed no history of a nose condition or history of trouble sleeping, to include x-rays in 1974 showing no evidence of nasal fracture, ENT evaluation in October 1975, the July 1977 separation examination, and annual examinations in 1985 and 1988 revealing no history of either nose or sleep trouble.  The examiner noted the lay statements from the Veteran's family indicating he had difficulty sleeping, snoring, and stopped breathing during his sleep as early as 1976.  

The examiner further reasoned that medical literature showed that sleep apnea was manifested by obstructive apnea or hypopneas, daytime symptoms attributable to disrupted sleep including drowsiness, fatigue, or poor concentration, and signs of disturbed sleep, such as snoring, restlessness, or resuscitative snorts.  The examiner noted that even though there were reports of disordered sleep, a review of the service treatment records showed no complaints of sleep difficulty and no documentation of the Veteran being seen for sleep difficulties while in the service.  The examiner also noted there was no objective documentation of the Veteran missing work or having difficulty with work due to fatigue or drowsiness while in the service.  At this juncture, the Board would note the Veteran claims he did receive a letter of counselling for missing part of his shift in service because he was sleeping, but claims that it was removed from his file when he was transferred to a different duty section.  The Board does not find this is supported by the evidence of record.  Even assuming such an improbable occurrence were true, there has been no supporting medical evidence of sleeping, breathing, and/or nasal problems during service to bolster such a letter of counselling.  The examiner further reasoned that there was no documentation of nasal fracture or other nasal difficulty while in service.  Therefore, the examiner concluded that the current OSA did not have its onset during military service.  (Note: the Veteran does not currently have a deviated septum as a septoplasty was performed in 1998). 

The Veteran submitted a statement from Dr. RD indicating that he had been treating the Veteran for OSA.  Dr. RD further indicated, "I understand that [Veteran] served our U.S. Military from 1973 to 1992 but did not seek treatment for his sleep and breathing problems until 1996, when he was officially diagnosed."  Dr. RD stated "[s]peaking with [Veteran], I believe he has suffered from sleep disordered breathing for most of his adult life, and I believe he did in fact have sleep apnea during his military service." 
  
The Board places greater weight of probative value on the VA examination report and finds that it is persuasive evidence that no direct nexus exists between the Veteran's current condition and his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (finding an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed decision).  Dr. RD based his opinion on statements of the Veteran and did not review the record, to include the Veteran's service treatment records.  Further, Dr. RD did not provide any rationale for his opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In contrast to Dr. RD, the VA examiner had access to and indicated a review of the Veteran's entire claims file, which includes important documents such as the Veteran's service treatment records and post-service medical records.  As such, the Board is satisfied that the VA examiner comprehensively accounted for the Veteran's lay assertions, as well as the other pertinent evidence of record.  Moreover, there is no other competent and credible evidence that connects the disabilities to any other aspect of the Veteran's service. 

The Board recognizes that the Veteran is of the opinion that such a nexus exists. However, while competent to provide opinions on matters within the realm of common medical knowledge, and noting that he is a Registered Nurse, he has not demonstrated the requisite expertise to opine on the etiology of his sleep apnea and deviated nasal septum as this is a complex medical question regarding the cause of the conditions that requires specialized expertise to address.  The Veteran acknowledged that he had no particular training at all in the sleep study or sleep apnea field during his October 2015 Board hearing.  BVA Transcript at 5. 

Accordingly, the Board finds that the Veteran's own unsubstantiated assertions of a positive nexus between his sleep apnea and deviated nasal septum and active service are outweighed by the VA examiner's negative nexus opinion.  Furthermore, the Board is without discretion to render its own etiological findings in the Veteran's favor when the competent medical evidence dictates otherwise.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (stating that the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment).  It follows that the totality of the evidence does not show that the Veteran sustained a nasal injury during service, including a deviated septum, and that the current diagnosis of sleep apnea, are causally related to his active service such that service connection may be established.

For the foregoing reasons, the Board finds the preponderance of the evidence is against the Veteran's claims for service connection for sleep apnea and deviated nasal septum.  Thus, while mindful of the benefit-of-the-doubt doctrine, that rule is 

not for application and the benefits sought on appeal must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for deviated nasal septum is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


